Case 1:20-cv-22125-CMA Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

)
THOMAS J. BARRON, )
Plaintiff )
)
v. ) Civil Action No. 1:20-cv-10300
)
US MED ACQUISITIONS, INC. _ )
Defendant )
)
COMPLAINT
INTRODUCTORY COMMENT

Non-compete agreements are unduly restrictive and onerous to employees. These
agreements limit employment opportunities. They may suppress wages. They keep
employees trapped in jobs they do not want, and they keep employees from fairly
competing with their former employers. They also prohibit the employee’s ability to
advance in their selected field of employment. These agreements restrict fair and robust

competition for employees. They often time violate Massachusetts and Florida law.

JURISDICTION AND VENUE

1. Jurisdiction is proper. The district courts have original jurisdiction of all civil
actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different States

COUNT I

2. Plaintiff, Thomas J. Barron is an individual who resides in Duxbury,
Plymouth County, Massachusetts.

3. Defendant, US Med Acquisitions, Inc. is a duly organized and existing
Delaware Corporation having its principal place of business in Miami, Dade County,
Florida. The registered agent for the corporation is Corporation Service Company, 251

Little Falls Drive, Wilmington, New Castle County, Delaware 19808.
Case 1:20-cv-22125-CMA Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 6

4. Defendant, US Med Acquisitions, Inc. requires executive employees to sign
overbroad non-competes, with overbroad confidentiality provisions, and/or non-
disparagement provisions that restrict them from providing services to other corporations
upon termination of their employment. These companies also threaten to and actively
attempt to enforce these agreements in order to prevent employees from leaving
Defendant for a better employment opportunity.

5. This is unfair competition. It is unfair to Defendant’s employees and it is
unfair to other competitors who play by the rules. Defendant’s practice of requiring their
employees to sign unlawful agreements should end, accordingly Plaintiff asks this Court
to grant a declaratory judgment and injunctive relief.

6. Florida Statute §542.335(1) permits enforcement of non-compete agreements
even though the agreement restricts or prohibits competition. However, in order for a
non-compete agreement to be enforceable, the terms of the agreement must be
reasonable in time, area and line of business. In the instant case, Paragraph 9(b) of a
Separation Agreement and Release dated June 14 2019 which, in addition to the
Employment Agreement, Plaintiff was required to sign to receive a severance payment

provides in pertinent part....

“For purposes of illustration, and not limitation, you shall not engage in

any of the foregoing for any manufacturer or any other Person that

solicits referrals from, or calls upon, doctors or any other party to solicit

orders from patients for products carried by the Company, anywhere in

the United States of America, or for any Person that sells, markets, or

distributes diabetic supplies, respiratory medications....” “The

provision supersedes Section 3(d) of your Employment Agreement.”

7. The subject Separation Agreement and Release (is attached hereto as Exhibit

“A”), Paragraph 9(c) of the Separation Agreement and Release Non-Solicitation
prohibits solicitation (ii) canvas, solicit or accept, or attempt to canvas, solicit or accept,
any business, referrals or recommendations from any Client or Potential Client in order to
provide goods or services that are competitive with the goods and services provided by
the Company.

The Separation Agreement and Release defines client as follows:

“....“Client” means any customer, client, referral source or doctor, or
any other Person, that purchased, referred or recommended goods or
services from the Company at any time within two (2) years prior to the
Case 1:20-cv-22125-CMA Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 6

date of termination; “Person” means an _ individual, a_ sole
proprietorship, a corporation, a limited liability company, a partnership,
an association, a trust, or other business entity, whether or not
incorporated.”

The terms of a non-compete/non-solicitation agreement must be reasonable in
time, geographic scope, and line of business. Whitby v. Infinity Radio, Inc., 951 So. 2d
890, 897.

8. The June 14, 2019 Separation Agreement and Release, Paragraph 20 contains
the following jury trial language:

“YOU KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A JURY TRIAL IN ANY LAWSUIT THAT
ARISES AT ANY TIME OUT OF THIS AGREEMENT OR YOUR
EMPLOYMENT WITH THE COMPANY, WHETHER AT LAW OR
IN EQUITY, WHETHER BASED ON A_ CLAIM OR
COUNTERCLAIM, WHETHER ARISING BEFORE OR AFTER THE
EFFECTIVE DATE OF THIS AGREEMENT, AND REGARDLESS
OF THE NATURE OF THE CLAIM OR COUNTERCLAIM, AND
INCLUDING CLAIMS UNDER TORT, CONTRACT, STATUTORY
OR COMMON LAW.”

9. U.S. Med Acquisitions Inc. Separation and Release contains a waiver of jury
provision which in order to be effective mandates a significant relationship between the
plaintiff, U.S. Med Acquisitions Inc., their subsidiaries, suppliers, vendors, customers,
and affinity partners who are parties to Company Contracts.

The seventh amendment to the U.S. Constitution provides a right to jury trial in
Federal Civil Actions unless waived by the parties.

Courts consider a number of factors when determining whether a contractual jury
trial waiver was entered into knowingly, voluntarily, and intelligently. Those factors
include: (1) the conspicuousness of the provision in the contract; (2) the level of
sophistication and experience of the parties entering into the contract; (3) the opportunity
to negotiate terms of the contract; (4) the relative bargaining power of each party; and (5)
whether the waiving party was represented by counsel. Although the factors play an
important role in the Court's decision-making process, they are not determinative. Put
another way, it is not whether any particular number of factors have been satisfied, but

whether, in light of all the circumstances, the Court finds the waiver to be
Case 1:20-cv-22125-CMA Document1 Entered on FLSD Docket 02/14/2020 Page 4 of 6

unconscionable, contrary to public policy, or simply unfair. Allyn v. Western United Life
Assur. Co., 347 F. Supp. 2d 1246, 1252 (M.D. Fla. 2004).

10. Paragraph 9(b) Non-Competition of the June 14, 2019 Separation Agreement
and Release provides “(“Restricted Period”) immediately following the termination of
your employment with the Company, you shall not, directly or indirectly, for yourself or
on behalf of any other individual, sole proprietorship, corporation, limited liability
company, partnership, association, trust, or other business entity (collectively
“Person”)....”

A post-termination non-compete — even limited to a specific employer — restricts
employees in some way from practicing their trade. Such agreements restrict trade,
competition, and the free flow of information in the same manner as a non-compete
agreement. R.R. Donnelly & Sons Co. v. Fagan (S.D.N.Y. 1991) 767 F.Supp. 1259, 1269.
For example, a confidentiality agreement that prohibits employees from using and
disclosing “all business information” of their past employers is, for all intents and
purposes, a covenant not to compete, as is a non-disparagement provision which prohibits
an employee from ever taking any action “inimical to the interest” of her former
employer. See, Bodemer v. Swanel Beverage, Inc. (N.D. Ill. 2012) 884 F.Supp.2d 717.

11. On February 4, 2020, the Plaintiff directed certified letter No. 7018-2290-
0000-7494-5200 to Defendant’s counsel advising of its intent to commence this law suit.

Defendant has not responded. Exhibit “B”.

COUNT II

(Employment Termination)

12. On June 13, 2019, Plaintiff was informed that his contract was being
terminated early, without cause.
13. The Defendant refused to pay the remaining ten (10) weeks pursuant to his
employment contract.
14. Defendant refused to pay severance of six months annual salary.
The Employment Agreement between the parties, Paragraph 4(a)(ii).

Early Termination of the Employment Period provides:
Case 1:20-cv-22125-CMA Document1 Entered on FLSD Docket 02/14/2020 Page 5 of 6

(ii) Subject to executive’s continued compliance with Section 5 and
subject to Section 4 (a) (iii), in addition to the Accrued Obligations,
if Executives employment with the company is terminated by the
Company without cause or by the Executive for Good Reason in each
case, prior to the expiration of the Initial Term, or a renewal term, then
Executive shall be entitled to salary continuation at the rate of the
Executive’s Base Salary (in effect as of the termination date), for the
shorter of (A) six (6) months following the termination date, or (B) the
remainder of the initial term or a renewal term, as applicable paid in
installments in accordance with the Company’s normal payroll practices

The Agreement does not include a garden leave clause, which provides pay for
the employee during the entire restricted period of at least fifty (50%) percent of the
employee’s highest base salary over the prior two (2) years, or other mutually-agreed
upon consideration.

COUNT Ill

(Stock Evaluation)

15. The Plaintiff is the owner of 3,645 shares in US Med Acquisitions, Inc.

16. The Plaintiff requested valuation of his stock’s shares on several occasions
most recently on February 8, 2020. Plaintiff requested this information in order to secure
funding to cover living expenses during the 18-month non-compete period.

17. The Defendant failed to provide this information. On February 10, 2020 the
Defendant responded:

“As for the stock valuation, US MED will not be providing this
information as it does not have an obligation to do so.”

18. Defendant’s actions in this respect have further limited the Plaintiffs ability
to meet his ongoing legal and support obligations.amd may well be in violation of
Section 220(b) of the Delaware General Corporation Law “which provides....

“A stockholder seeking inspection of books and records (other than the
stock ledger or stockholder list) has the burden of demonstrating that
he or she has a proper purpose for such inspection.”

19. Plaintiff has a “proper purpose” but was denied this information, further
limiting his ability to borrow funds to meet his expenses pending a resolution of the

within matter.
Case 1:20-cv-22125-CMA Document1 Entered on FLSD Docket 02/14/2020 Page 6 of 6

WHEREFORE, Plaintiff requests this Honorable Court take immediate
jurisdiction in this matter, and

A. Enter a Declaratory Judgment finding that based upon circumstances outlined
in this Complaint.

1. That the Separation Agreement and Release dated June 14, 2019 prevents
employees from leaving Defendant for other employment opportunities.

2. The Separation Agreement promotes unfair competition. The Agreement
is unfair to Defendant’s employees and is unfair to other competitors who play by
the rules.

3. Issue an injunction permitting the Plaintiff return to work in his prior
capacity as a sales manager in the medical field.

4. For such other relief as this honorable court deems, meet and just.

Respectfully submitted,
THOMAS J. BARRON

By his attorney,

/s/ Thomas M. Barron

Thomas M. Barron (BBO #031220)
1372 Hancock Street, Suite 301
Quincy, MA 02169

Tel. (617) 773-7650

Fax: (617) 773-7924

Email: attybarron@aol.com
February 14, 2020
